Case: 1:14-cv-08457 Document #: 51-2 Filed: 04/22/19 Page 1 of 3 PageID #:1001




                    EXHIBIT B
      Case: 1:14-cv-08457 Document #: 51-2 Filed: 04/22/19 Page 2 of 3 PageID #:1002




                           AMERICAN ARBITRATION ASSOCIATION
                               Commercial Arbitration Tribunal

In the Matter of the Arbitration between:

Case Number: 01-16-0003-8120

Let's Go Aero
-vs-
Cequent Performance Products, Inc.
n/k/a Horizon Global Americas, Inc.
f/k/a Cequent Towing Products, Inc.

    DISPOSITION FOR APPLICATION OF MODIFICATION OF AWARD (REDACTED)

I, THE UNDERSIGNED ARBITRATOR, having been designated in accordance with the arbitration
agreement entered into between the above-named parties and dated January 28, 2012, and having been
duly sworn, and having duly heard the proofs and allegations of the Parties, and having previously
rendered an Award dated January 17, 2019, and Claimant having filed an application for Modification
dated February 4, 2019, and Respondent having responded by letter dated February 15, 2019 do hereby,
DECIDE, as follows:

      1.     The following paragraph found on page 30, Section II.C.2.c. of the Award is deleted:

              In addition, pursuant to 28 U.S.C. §1961(a), prejudgment interest on this
      amount has been calculated by the Arbitrator to be XXXXX, measured from the Board
      of Governors of the Federal Reserve System’s 1-year constant maturity Treasury yield
      as of January 1, 2014, compounded annually through December 31, 2018. The 1-year
      constant maturity Treasury yield as of January 1, 2014 was 0.13. Thus, the total award
      to Respondent is XXXXX.


      2.     The paragraph deleted by item 1 above is replaced in whole with the following:

              In addition, pursuant to 28 U.S.C. §1961(a), prejudgment interest on this
      amount has been calculated by the Arbitrator to be XXXXX, measured from the Board
      of Governors of the Federal Reserve System’s 1-year constant maturity Treasury yield
      as of January 1, 2014, compounded annually through December 31, 2018. The 1-year
      constant maturity Treasury yield as of January 1, 2014 was 0.13. Thus, the total award
      to Claimant is XXXXX.


      3.     The following paragraph found on page 147, Section XIII.B.iv of the Award is deleted:

              iv. The Arbitrator finds and concludes that based on the finding and conclusion
      of the Arbitrator as set forth in Section XIII.B.i. above, the Arbitrator awards Claimant
      XXXXX as full and complete damages for the infringement of the ‘725 and ‘550
      Case: 1:14-cv-08457 Document #: 51-2 Filed: 04/22/19 Page 3 of 3 PageID #:1003


      patents. In addition, pursuant to 28 U.S.C. §1961(a), prejudgment interest on this
      amount has been calculated by the Arbitrator to be XXXXX, measured from the Board
      of Governors of the Federal Reserve System’s 1-year constant maturity Treasury yield
      as of January 1, 2014, compounded annually through December 31, 2018. The 1-year
      constant maturity Treasury yield as of January 1, 2014 was 0.13%. Thus, the total
      award to Respondent is XXXXX. This amount will make Claimant whole for those
      units and Claimant shall not be able to recover on them in the future, either from
      Respondent or any third party.

      4.      The paragraph deleted by item 3 above is replaced in whole with the following:

              iv. The Arbitrator finds and concludes that based on the finding and conclusion
      of the Arbitrator as set forth in Section XIII.B.i. above, the Arbitrator awards Claimant
      XXXXX as full and complete damages for the infringement of the ‘725 and ‘550
      patents. In addition, pursuant to 28 U.S.C. §1961(a), prejudgment interest on this
      amount has been calculated by the Arbitrator to be XXXXX measured from the Board
      of Governors of the Federal Reserve System’s 1-year constant maturity Treasury yield
      as of January 1, 2014, compounded annually through December 31, 2018. The 1-year
      constant maturity Treasury yield as of January 1, 2014 was 0.13%. Thus, the total
      award to Claimant is XXXXX. This amount will make Claimant whole for those units
      and Claimant shall not be able to recover on them in the future, either from Respondent
      or any third party.




In all other respects the Award dated January 17, 2019, is reaffirmed and remains in full force and effect.



                                                            February 20, 2019
Donald W. Rupert, Arbitrator                                Date




                                                     2
